           Case 1:19-cv-01037-JL Document 12 Filed 07/20/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Salahudin Ash-Shaheed

      v.                                          Case No. 19-cv-1037-JL

Irina Vaintrub, et al.




                                      ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated April 1, 2020.

      SO ORDERED.


                                           ____________________________
                                           Joseph N. Laplante
                                           United States District Judge

Date: July 20, 2020

cc:   Salahudin Ash-Shaheed, pro se
